ITEMID: 001-86533
LANGUAGEISOCODE: ENG
RESPONDENT: BIH
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF RODIĆ AND OTHERS v. BOSNIA AND HERZEGOVINA
IMPORTANCE: 3
CONCLUSION: Preliminary objection dismissed (Article 35-1 - Exhaustion of domestic remedies);Remainder inadmissible;Violation of Article 3 - Prohibition of torture (Article 3 - Degrading treatment;Inhuman treatment) (Substantive aspect);No violation of Article 3 - Prohibition of torture (Article 3 - Degrading treatment;Inhuman treatment) (Substantive aspect);Violation of Article 13+3 - Right to an effective remedy (Article 13 - Effective remedy) (Article 3 - Prohibition of torture);Pecuniary damage - claim dismissed;Non-pecuniary damage - award
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: 6. The applicants were born in 1946, 1953, 1966 and 1972 respectively. They are currently detained in Mostar Prison in Bosnia and Herzegovina.
7. On different dates the applicants were convicted of war crimes perpetrated against Bosniac (at the time, Bosnian Muslim) civilians during the 1992-95 war in Bosnia and Herzegovina. They were committed to Zenica Prison on 16 August 2004 (Mr Rodić), on 4 February 2005 (Mr Pušara), on 10 May 2005 (Mr Knežević) and on 12 October 2004 (Mr Baković). Zenica Prison is the only maximum-security prison in the Federation of Bosnia and Herzegovina (a constituent Entity of Bosnia and Herzegovina). Its population is mostly made up of Bosniacs (approximately 90 per cent).
8. On 7 March 2005 Mr Pušara asked to be transferred to Foča Prison, in the Republika Srpska (the other constituent Entity of Bosnia and Herzegovina), in order to be closer to his family. On 28 March 2005 the Ministry of Justice of the Federation of Bosnia and Herzegovina (“the Federation Ministry”) informed him that a prison transfer between the two Entities was not allowed.
9. On 2 May 2005 at 6 p.m. offensive graffiti referring to Mr Rodić and Mr Baković were discovered in the prison canteen. Those responsible for the graffiti were never identified.
10. On 19 May 2005 the Federation Ministry informed Mr Knežević also that a prison transfer between the two Entities was not allowed.
11. On 4 June 2005 at 9 p.m., following the screening of a video which showed a 1995 killing of Bosniacs from Srebrenica, another prisoner, N.F., lured Mr Pušara into his cell and punched him in the eye with a clenched fist. On 7 June 2005 Mr Pušara was treated in a civil hospital in Zenica. According to an official report, the attack was ethnically motivated, the attacker had a piece of glass in his hand and the consequences could have been more serious had it not been for the intervention of another prisoner.
12. On 5 June 2005 at 4 p.m. another prisoner, J.H., attacked Mr Baković in the prison canteen. The prison guards intervened after Mr Baković had received several blows to the head. He was treated in a civil hospital in Zenica on the same day.
13. On 8 June 2005 the applicants declared a hunger strike in order to attract public attention to their situation. They were immediately placed in the Zenica Prison hospital unit.
14. On the same day, the Disciplinary Board of Zenica Prison sentenced N.F. and J.H. to twenty days’ solitary confinement in connection with the incidents of 4 and 5 June 2005.
15. On 10 June 2005 the Federation Ministry set up an ad hoc commission of independent experts (“the ad hoc commission”) with a view to investigating the incidents of 4 and 5 June 2005.
16. On 15 June 2005 the Ministry of Justice of Bosnia and Herzegovina (“the State Ministry”) ordered the applicants’ transfer to Istočno Sarajevo Prison, in the Republika Srpska, for security reasons.
17. On 19 June 2005 the ad hoc commission issued its final report. It referred to prison records showing that the prison management had been aware of the need to protect the applicants from the time of their arrival in Zenica Prison. The prison management confirmed to the ad hoc commission that special measures had indeed been considered, but that it had been unable to introduce any such measures because of the lack of prison staff, the lack of space (80 prisoners more than the prison’s official capacity), the lack of another maximum-security prison in the Federation of Bosnia and Herzegovina and the fact that prison transfers between the Entities were not envisaged. Seven other prisoners detained in Zenica Prison (six Bosniacs and one Serb), who had also been convicted of war crimes, testified before the ad hoc commission, claiming that the applicants had good reasons to fear for their lives. The witness of Serb origin, D.S., maintained that he had also been and still was subjected to persecution by his fellow prisoners because of the nature of his offence. The report criticised the prison authorities for their failure to duly protect the applicants.
18. On 21 June 2005 the Federation Ministry ordered that the applicants remain in Zenica Prison, in its hospital unit, until further notice.
19. On 23 June 2005 Zenica Prison entrusted a four-member team (which included three medical doctors) with the monitoring of the applicants’ state of health (because of their hunger strike).
20. On 1 July 2005 the applicants discontinued their hunger strike in compliance with the interim measures indicated by the Court (see paragraph 4 above).
21. On 18 July 2005 a delegation of the Parliamentary Assembly of Bosnia and Herzegovina visited Zenica Prison and interviewed the prison management and the applicants. The prison management maintained that the separation of prisoners according to the nature of their offences was not feasible. The applicants, for their part, accused the prison staff of being uncaring. Two reports based on the above interviews were submitted to the Parliamentary Assembly of Bosnia and Herzegovina: on 27 July 2005 and on 16 September 2005. The first report required, without going into any details, that the applicants’ human rights be secured. The second report required, among other things, that equality of conditions between the applicants and other prisoners be secured or, if this was impossible, that the applicants be transferred to another prison.
22. On 18 July 2005 the Disciplinary Board of Zenica Prison found M.H. guilty of an offence against prison discipline (incitement to the attacks on the applicants of 4 and 5 June 2005) and sentenced him to fifteen days’ solitary confinement. Furthermore, the prison management filed criminal charges against M.H.
23. On 12 August 2005 the applicants complained to the Constitutional Court of Bosnia and Herzegovina (“the Constitutional Court”) about the failure to enforce the decision of 15 June 2005 ordering their transfer to another prison (under Article 6 of the Convention) and about the conditions of their detention in Zenica Prison (under Article 3 of the Convention). They also applied for interim measures (pursuant to Rule 77 of the Constitutional Court’s Rules).
24. On 24 November 2005 Mr Baković was transferred to another prison in the Federation of Bosnia and Herzegovina, namely Mostar Prison.
25. On 28 November 2005 the three applicants who had remained in Zenica Prison declared a new hunger strike protesting against the conditions of their detention in the hospital unit. On 30 November 2005 a team appointed by the prison management met with them. It would appear that the applicants acknowledged that some outstanding problems had meanwhile been resolved. However, they did not discontinue their hunger strike until 9 December 2005.
26. On 14 December 2005 Mr Rodić was transferred to Mostar Prison.
27. On 20 December 2005 the Constitutional Court decided not to apply interim measures in the present case.
28. On 20 September 2006 the Constitutional Court decided that it lacked subject-matter jurisdiction to examine the complaint about nonenforcement of the decision of the State Ministry of 15 June 2005, as the impugned decision concerned neither the applicants’ “civil rights” nor a “criminal charge” against them. As to the complaint about the conditions of the applicants’ detention, the Constitutional Court deemed that the applicants should have petitioned prison inspectors before addressing the Constitutional Court, and dismissed the complaint on nonexhaustion grounds.
29. On 19 October 2006 the remaining two applicants were also transferred to Mostar Prison.
30. The European Convention for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment provides non-judicial preventive machinery to protect persons deprived of their liberty. It is based on a system of visits by the European Committee for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment (“the CPT”).
31. During its years of activity in the field, the CPT has developed standards relating to the treatment of persons deprived of their liberty. The following are its standards concerning inter-prisoner violence (see the CPT standards, document no. CPT/Inf/E (2002) 1 - Rev. 2006, p. 23):
“The duty of care which is owed by custodial staff to those in their charge includes the responsibility to protect them from other inmates who wish to cause them harm. In fact, violent incidents among prisoners are a regular occurrence in all prison systems; they involve a wide range of phenomena, from subtle forms of harassment to unconcealed intimidation and serious physical attacks.
Tackling the phenomenon of inter-prisoner violence requires that prison staff be placed in a position, including in terms of staffing levels, to exercise their authority and their supervisory tasks in an appropriate manner. Prison staff must be alert to signs of trouble and be both resolved and properly trained to intervene when necessary. The existence of positive relations between staff and prisoners, based on the notions of secure custody and care, is a decisive factor in this context; this will depend in large measure on staff possessing appropriate interpersonal communication skills. Further, management must be prepared fully to support staff in the exercise of their authority. Specific security measures adapted to the particular characteristics of the situation encountered (including effective search procedures) may well be required; however, such measures can never be more than an adjunct to the above-mentioned basic imperatives. In addition, the prison system needs to address the issue of the appropriate classification and distribution of prisoners.
Prisoners suspected or convicted of sexual offences are at a particularly high risk of being assaulted by other prisoners. Preventing such acts will always pose a difficult challenge. The solution that is often adopted is to separate such prisoners from the rest of the prison population. However, the prisoners concerned may pay a heavy price for their – relative – security, in terms of much more limited activities programmes than those available under the normal prison regime. Another approach is to disperse prisoners suspected or convicted of sexual offences throughout the prison concerned. If such an approach is to succeed, the necessary environment for the proper integration of such prisoners into ordinary cell blocks must be guaranteed; in particular, the prison staff must be sincerely committed to dealing firmly with any signs of hostility or persecution. A third approach can consist of transferring prisoners to another establishment, accompanied by measures aimed at concealing the nature of their offence. Each of these policies has its advantages and disadvantages, and the CPT does not seek to promote a given approach as opposed to another. Indeed, the decision on which policy to apply will mainly depend on the particular circumstances of each case.”
32. Besides its yearly general reports which are always public, the CPT periodically draws up reports on individual States, which are strictly confidential. Nevertheless, if a country fails to cooperate or refuses to improve the situation in the light of the CPT’s recommendations, the CPT may decide to make a public statement. Of course, the State itself may at any time request publication of the CPT’s report, together with its comments.
33. On 21 December 2004 the Report on the visit to Bosnia and Herzegovina carried out by the CPT from 27 April to 9 May 2003 was published, further to the request of Bosnia and Herzegovina. The following are its relevant parts:
“...
57. Inadequate staffing levels constitute a major problem throughout the prison system of Bosnia and Herzegovina... Deficiencies were also observed at Zenica Prison, where only 24 prison officers were present from 3 p.m. to 7 a.m. for a population of 613 prisoners. Consequently, a number of prison officers in different establishments indicated that they frequently felt that their own security was compromised.
58. The CPT recommends that the relevant authorities conduct a review, without delay, of current staffing arrangements in all prison establishments throughout Bosnia and Herzegovina. The objective should be to ensure that the number of prison officers employed is sufficient to guarantee both staff safety and the physical and mental integrity of inmates.
...
63. Material conditions varied in different parts of Zenica Prison...
Newly-arrived sentenced male prisoners spent the initial period (anywhere from four days to a month) in a distinct reception section containing three dormitories, which were furnished only with bunk beds and imparted a rather austere appearance. Though their occupancy levels were acceptable at the time of the visit, the dormitories would be overcrowded if all of the bunk beds were full.
After the reception period, prisoners were allocated to Pavilions I or III.
64. Pavilion I was the largest within the prison complex (official capacity: 320; 312 occupants at the time of the visit). It was divided into seven large multi-occupancy units (“kolektive”), each containing from three to fifteen dormitories, which could accommodate anywhere from two to twenty persons; in contrast, the dormitories in a renovated unit (I-7) were designed for two to four occupants, a far preferable configuration. In addition to dormitories, the units comprised living areas and sanitary facilities. Furnishings were on the whole suitable and included lockers, as well as bunk beds, tables and chairs. However, the unrenovated areas were quite dilapidated, and the damage from the February 2003 riot was evident on the roofs and in the broken windowpanes. Further, Unit I-1, which was used to accommodate older prisoners (over the age of 45), was overcrowded, there being 58 occupants (allocated between three dormitories) for an official capacity of 46. Its living area/television room, equipped solely with a few rows of benches, imparted a rough, worn impression.
65. Pavilion III (official capacity: 63; 42 occupants at the time of the visit) comprised thirteen dormitories. Its refurbishment had just commenced and the material conditions were similar to those observed in the unrenovated parts of Pavilion I.
66. The recently-renovated Pavilion V (official capacity: 118; 94 occupants at the time of the visit) was separated from the other parts of the prison by a gate; it comprised three units and was in a good state of maintenance and repair. The Pavilion accommodated prisoners who had demonstrated good behaviour, and one of its units (capacity: 35) was used for placement of minors and young adults as well as older inmates; though they slept in separate dormitories, those categories of prisoners were invariably associating with each other (cf. in this regard paragraphs 53, 55, and 105).
67. The two-storey Pavilion II offered cell-type accommodation with integral sanitation; with an official capacity of 88, it had 72 occupants at the time of the visit. The ground floor was used to accommodate remand prisoners and administrative detainees; the first floor held the prisoners undergoing segregation (“usamljenje”) or increased supervision (“pojačan tretman”), or solitary confinement (“samica”) as a disciplinary sanction. Most of the cells on each floor measured 10 m² and were used for single or double occupancy (even if its occupants were formally undergoing “solitary” confinement). The exception was a multi-occupancy cell located on the first floor, used for “increased supervision” placements. It measured 21 m² and was accommodating up to 4 prisoners at the time of the visit, which is an acceptable occupancy level. However, the cell was equipped with 8 beds; it is not sufficiently large for such a number of prisoners.
The delegation observed two serious shortcomings in the segregation and disciplinary cells: certain of them had only one bed for two occupants and the toilets were not partitioned (in contrast with the cells on the ground floor). This meant in practice that inmates were sleeping on mattresses placed on the floor, and were obliged to comply with the needs of nature in full view of their cellmates. Such a situation is totally unacceptable.
68. Pavilion II also contained five cells (three on the ground floor and two on the first floor) used for placement of inmates in a state of agitation; one of them was a padded cell (No 10, on the ground floor). Sheets of paper bearing the inscription “Cell under video surveillance” were attached with tape to the doors of three of the cells (No 10, on the ground floor, and Nos. 31 and 32, on the first floor); however, given that no monitors had been supplied, there was no operational video surveillance system. Except for an unpartitioned lavatory, the cells were devoid of furnishings or fixtures; staff indicated that mattresses were provided if persons were placed in the cells. As already indicated, metal panels covering the windows in four of the cells had apparently been removed a few days prior to the visit; however, one of the cells (No 29) still had such a panel, blocking access to natural light. Having regard to the other information gathered during the visit concerning these cells (cf. paragraph 46), the CPT recommends that immediate steps be taken to ensure that prisoners are never placed in a dark cell for any length of time whatsoever (cf. in this regard Rule 37 of the European Prison Rules); further, the metal panel covering the window in cell No 29 should be removed forthwith.
69. In the course of a brief visit to the semi-open sections (Pavilions VI and VII), the delegation observed that the material conditions offered to inmates were of a good standard.
70. To sum up, serious shortcomings in terms of material conditions of detention – due to an inadequate infrastructure or to a deterioration of the premises (often exacerbated by overcrowding) – were present in varying degrees in the establishments visited.
As a priority, the CPT recommends that serious efforts be made to reduce occupancy levels in prisons; the aim should be to provide a minimum of 4 m² of space per person. Further, any cells measuring less then 6 m² should be taken out of service as prisoner accommodation. Where necessary, the partitioning of toilet facilities in multi-occupancy cells should also be improved...
...
73. At the time of the visit, some 60 % of the sentenced prisoners (370 out of 586) at Zenica Prison worked in industrial (different types of metalwork, employing up to 200 inmates) or agricultural settings and in general services (kitchen, bakery, laundry, canteen, audio/video broadcasting within the prison, maintenance and gardening, car repairs). The establishment’s industrial workshops were dusty relics of another era, equipped with crumbling, outdated machinery, and providing a hazardous work environment. In contrast, working conditions in the other facilities were satisfactory.
A large area with a hard surface was available for sports such as football and basketball; however, at least at the time of the visit, no such games were organised. Instead, inmates were found to be standing or wandering around the sports area in large groups. Prison management indicated that other sports and recreational activities were also offered to sentenced inmates (including bowling, boxing, table tennis, karate, chess, painting, woodcarving, and other crafts), and that occasional film projections and live musical/variety performances (staged by prisoners) were organised in a theatre located in Pavilion I.
A limited number of inmates took part in educational activities...
74. The fact that Zenica Prison is the only closed prison in the Federation undoubtedly creates obstacles to the delivery of differentiated regimes and treatment programmes tailored to individual inmates and corresponding to variables such as the type of offending behaviour, length of sentence, etc. In this context, the delegation found that there was a lack of differentiation of regimes/treatment programmes for different categories of sentenced prisoners at the establishment or, indeed, a proper system for classification/allocation. As far as the delegation was able to ascertain, a coherent policy for the execution of sentences – including a policy for early release and the provision of social support to prisoners – was absent. Further, the role envisaged for the educators was less than proactive.
The CPT invites the relevant authorities to develop programmes tailored to the profile of different types of prisoners, in light of the foregoing remarks.
75. To sum up, although sentenced prisoners at Zenica Prison did have an appropriate amount of daily time outside their units, there remained a gap between the aspirations professed by management and staff and the programmes of activities which were actually being delivered to many of them; about a third did not benefit from a positive regime which might encourage them to address their offending behaviour. The CPT recommends that the relevant authorities take the necessary steps to ensure that all prisoners at Zenica Prison have access to an appropriate range of work, educational, sports and recreational activities.
...
78. The standard of health care facilities varied widely; they were excellent in Mostar and generally very good in Banja Luka, but were poor in Zenica and [Istočno] Sarajevo Prisons...
The CPT recommends that the health care facilities at Zenica and [Istočno] Sarajevo Prisons be upgraded.
...”
34. On 16 July 2007 the CPT published its Preliminary observations made by the delegation of the CPT which visited Bosnia and Herzegovina from 19 to 30 March 2007, further to the request of Bosnia and Herzegovina. Its relevant part reads as follows:
“... [L]et me stress that co-operation also entails making concerted efforts to comply with the recommendations made by the CPT following its previous visits. In this respect, the delegation was concerned to find that no fundamental measures had been taken to improve the situation in the prisons visited or as regards forensic psychiatric patients. This clear lack of co-operation means that, if there is no prompt reaction by the authorities, the Committee may have no other choice than to consider initiating the procedure for making a public statement under Article 10, paragraph 2, of the European Convention for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment...
The delegation is also seriously concerned about the inter-prisoner violence that appears to be prevalent in the prisons visited. In Zenica Prison, it heard about a number of incidents of inter-prisoner violence, which in at least one instance included one inmate being ordered to kill another prisoner. Not surprisingly, certain prisoners appeared to be fearful for their safety...
In all prisons visited, there was a lack of appropriate accommodation both for vulnerable prisoners and for those requiring increased levels of security. In Zenica Prison, a unit was under construction for the separate accommodation of vulnerable prisoners and plans to transform the forensic psychiatric annexe into a high security unit were being mooted. In Foča Prison, work was already underway to create a high security unit. Such units are sorely needed; there are currently no safe and secure facilities in which to hold dangerous prisoners at either State or Entity level, as the findings from this visit illustrate all too clearly...
Other issues such as activities for prisoners, health care services, staffing, complaints and inspections will be elaborated upon in the visit report...”
35. The Constitution entered into force on 14 December 1995, as part of the General Framework Agreement for Peace in Bosnia and Herzegovina. It provides for the direct application of the European Convention on Human Rights in Bosnia and Herzegovina and for the Convention to take precedence over all other law (Article II § 2 of the Constitution). Furthermore, the entire State apparatus (“Bosnia and Herzegovina, and all courts, agencies, governmental organs, and instrumentalities operated by or within the Entities”) is under a duty to “apply and conform to” that Convention (Article II § 6 of the Constitution).
36. The Constitutional Court of Bosnia and Herzegovina was set up pursuant to the Constitution. It has jurisdiction to deal with practically any allegation of a breach of the European Convention on Human Rights. It may award compensation for non-pecuniary damage and adopt any interim measure it deems necessary (Rules 76 § 2 and 77 of the Constitutional Court’s Rules – Pravila Ustavnog suda Bosne i Hercegovine; published in the Official Gazette of Bosnia and Herzegovina (“OG BH”) no. 60/05 of 30 August 2005; amendments published in OG BH 76/05 of 31 October 2005).
37. This Act has been in force since 1 December 1998. The relevant parts read as follows:
“Every inmate is entitled to lodge a complaint with the Ministry [of Justice of the Federation of Bosnia and Herzegovina] ... against members of prison staff alleging a violation of his or her rights.”
“In order to ensure a uniform system of execution of prison sentences ... the Ministry [of Justice of the Federation of Bosnia and Herzegovina] shall supervise prisons.
Supervision of the execution of prison sentences shall include the following in particular: the lawful and proper treatment of inmates, supervision of the work and structure of prisons, the manner of corrective training of inmates, conditions regarding security and self-protection, the work of the security unit, business operations, the manner of implementation of health protection and hygiene measures, inmates’ food and clothing and requirements concerning [material conditions].
The supervision referred to in paragraph 2 above shall be performed by [inspectors].
While conducting inspections, the inspectors referred to in paragraph 3 above shall be accorded the same rights, duties and responsibilities as those accorded to the inspectors of the administrative bodies of the Federation of Bosnia and Herzegovina, unless otherwise determined in this Act.”
“A written report shall be made every time an inspection is carried out. It shall set specific time-limits for rectification of any irregularities and for general improvements if necessary.
The report shall be delivered to the prison governor.
The prison shall comply with any measures ordered.
The prison shall be entitled to lodge objections against any measures ordered, within eight days of receipt of the report.”
38. It would appear that there are two prison inspector posts in the Federation of Bosnia and Herzegovina and four in the Republika Srpska (see the Functional Review of the Bosnia and Herzegovina Justice Sector carried out under the auspices of the European Commission in March 2005, pp. 122-23).
39. This Act has been in force since 28 June 2005. It sets out further provisions concerning the rights, duties and responsibilities of inspectors. In accordance with section 121 of this Act, every person (natural or legal) is entitled to petition an inspector, who must act upon the petition within fifteen days. The authorities (including the police) and every inspected establishment are obliged to fully cooperate with inspectors (section 122 of the Act). When an irregularity has been found, inspectors will order that it be rectified and set a deadline; they may also impose a fine and/or initiate administrative or criminal proceedings where appropriate (section 125 of the Act). Interim measures may also be ordered (section 130 of the Act).
40. This Act regulates, inter alia, the law of tort. The main remedy for a tort is an action for damages, but in some cases a permanent injunction can be obtained to prevent repetition of the injury. The following are the relevant provisions of this Act:
“1. All persons shall be entitled to request the court or other competent body to order the cessation of an action which violates their personal integrity, private and family life or other personal rights.
2. In the event of a breach of the order for cessation, the court or other competent body may order that a sum of money (either a lump sum or a sum varying according to the duration of the breach) be paid to the injured person.”
“A legal person shall be liable for the torts committed vis-à-vis a third party by its organs in the course of, or in connection with, the exercise of their functions.”
“In the event of a violation of personal rights the court may order ... any form of redress which may be capable of achieving the aim of non-pecuniary damages.”
“The court shall award non-pecuniary damages for physical pain, mental anguish caused by reduced vital activities, disfigurement, loss of reputation, violations of freedom or personal rights or the death of a close person and/or for fear, if such award y award of pecuniary damages.”
41. This Act has been in force since 5 November 2003. It provides for the possibility of seeking a temporary injunction pending court proceedings, or even regardless of the existence of court proceedings, under certain conditions (sections 268-90 of the Act). Section 273(1), in its relevant part, reads as follows:
“For the protection of rights or the status quo, the following measures may be ordered:
1. an order addressed to the other party that either prohibits that party from performing a certain action or orders it to carry out a certain action in order to protect the status quo or to prevent any damage;
...5. any other necessary measures.”
42. The Helsinki Committee for Human Rights in Bosnia and Herzegovina is a member of the International Helsinki Federation (an international non-governmental organisation which has participatory status with the Council of Europe).
43. The following is the relevant part of its 2002 report on the state of human rights in Bosnia and Herzegovina:
“Following a monitoring of the Helsinki Committee for Human Rights in Bosnia and Herzegovina on the situation in [prisons], the interest of media and public institutions in this issue has been increased. After contradictory information in the press, the Council of Ministers of Bosnia and Herzegovina, on the basis of the findings of a working group, concluded that convicts [of Bosniac origin] maltreat psychically and physically convicts [of Croat and Serb origin] in Zenica [Prison]. The working group established, inter alia, that Darko Radinović, after being systematically maltreated, attempted suicide and finally got mentally ill. The UN Mission confirmed that a convict Milomir Tepeš, when asleep, was beaten up with chains and lock. On the occasion of torture in Zenica [Prison], the Council of Ministers initiated an agreement between the Entities on eventual transfer of convicts to other [prisons]. Thus we are on the way of having ethnically cleansed prisons as well.
A [parliamentary] commission of the House of Representatives of the Parliament of Bosnia and Herzegovina asked from the Ministry of Justice of the Federation of Bosnia and Herzegovina to establish the circumstances under which convicts of [Croat origin], Catholics, converted to Islam in Zenica [Prison], following an allegation that they did it under duress. However, the prison management claims that there was only one voluntary conversion to Islam.”
44. The relevant parts of the Committee’s 2005 report on the state of human rights in Bosnia and Herzegovina read as follows:
“Inter-ethnic relations remain encumbered by attempts of ruling nationalistic parties, primarily the SDA, HDZ and SDS, to maintain ethnic homogeneity. By nourishing fears from the others, insisting on the thesis that other two ethnic groups endanger status of their own nation, these parties manage to keep themselves in power.
Even though the Constitutional Court of Bosnia and Herzegovina passed the decision on the equality of the Serbs, Croats and Bosniacs as constituent peoples across Bosnia and Herzegovina, there is still a strongly expressed wish to establish domination of one ethnic group over the others in areas where it has demographic and political supremacy. Conservation of aggressive nationalism is helped by the fact that criminal laws do not foresee any sanctions against these deeds. Prosecutor’s offices do not react on these occurrences or on those of anti-Semitism, racism and xenophobia, which encourage extreme nationalism.
Fragile inter-ethnic relations are additionally encumbered by the occurrences of ethnically motivated violence and even terrorism.
...
The said as well as many other similar events help to sustain inter-national tensions and fear and prevent the normalisation of the situation in the country. It is concerning that the police very rarely reveal perpetrators of these crimes. Even if the perpetrators become known courts either set them free or punish symbolically which encourages perpetrators.”
45. Amnesty International is an international non-governmental organisation which has participatory status with the Council of Europe. On 6 February 2008 it published a report on Bosnia and Herzegovina (“Better keep quiet: ill-treatment by the police and in prisons” – document no. EUR/63/001/2008). The relevant part reads as follows (p. 43):
“In addition to an independent human rights institution, a functioning system of prison inspections can provide another level of accountability for prison staff and a way for the competent authorities to monitor the situation in prisons. It is a matter of serious concern, therefore, that in the Federation of Bosnia and Herzegovina no such system is functioning. The prison management of all establishments in the Federation of Bosnia and Herzegovina visited by Amnesty International informed the organization that no inspection of their prisons had been carried out for a number of years, because the two posts of prison inspectors at the Ministry of Justice of the Federation of Bosnia and Herzegovina have been vacant. In these prisons, inspections by the [State] Ministry of Justice take place only with regard to the situation of a small number of prisoners sentenced by the [State] Court and serving their sentence in prisons [situated in the Federation of Bosnia and Herzegovina]. The Ministry of Justice of the Federation of Bosnia and Herzegovina confirmed that, since mid-2004, no prison inspectors have been employed at [that] Ministry. Moreover, Amnesty International was informed that [that] Ministry currently employs only one person, at the Assistant Minister level, in its Office for the Execution of Criminal Sanctions, responsible for supervising eight prisons. In contrast, a system of prison inspections appeared to be in place and functioning in the Republika Srpska.”
VIOLATED_ARTICLES: 13
3
NON_VIOLATED_ARTICLES: 3
